[Translation] Exhibit 10.10 Transfer Agreement Party A: Shenzhen Jiancheng Investment Ltd. Party B: Tibet Changdu Huiheng Development Ltd. Both parties reached the following agreement regarding transferring all the assets, operating rights and interests held by Party A in the “Project of Accelerator Center at Heze Huici Hospital” (hereafter “Heze Project”) to Party B. i. Assets, Operating Rights and Interests to Be Transferred The assets, operating rights and interests to be transferred are: all rights and interests held by Party A in Heze Project, including: Assets to be transferred: all assets invested by Party A under the Contract for Co-Establishment of Accelerator Treatment Research Center between Party A and Heze Huici Hospital; Rights and Interests to be transferred: all rights and interests held by Party A under the Contract for Co-Establishment of Accelerator Treatment Research Center between Party A and Heze Huici Hospital. Both parties agree that after the above-mentioned asset transfer completed, Party B will obtain the earning rights in Heze Project. ii. Transfer Price Both parties agree that the total price for transferring the assets, operating rights and interests in Heze Project is RMB eighteen million (18,000,000). iii. Transfer Process 1. Within five (5) business days after the Agreement is executed, Party B shall pay a deposit to Party A , and Party A shall provide Party B a List of Project Documents of Heze Project (including project overview, background information, cooperation contract, and a list of assets under the contract, etc) based on Party B’s request. Such List of Project Documents will be taken as the basis for the transfer transaction by both parties, upon which Party B will determine its initial purchase intention. All materials provided by Party A must be authentic, complete and accurate. 2. Party B verifies project. After its initial purchase intention is determined, within twenty (20) business days after receiving List of Project Documents provided by Party A, Party B may verify the status of the project. Both parties shall sign on the verification sheet after verification is completed. If the verification result matches with information provided by Party A under List of Project Documents, Party B shall take over the assets, operating rights and interests held by Party A under the cooperation contract of Heze Project while it shall pay the transfer price to Party A as agreed. In the meanwhile, Party A shall arrange communications with the hospital. If the verification result shows significant inconsistency from those listed in List of Project Documents, both parties may solve the dispute through negotiation. If negotiation fails to meet with requirements specified in List of Project Documents, Party B may withdraw from the transfer transaction, in the mean while Party A shall return all deposit paid by Party B back to Party B and shall pay Party B interest of the deposit based on bank interest rate over the same period. If Party B fails to perform the Agreement and withdraw from the transfer transaction while the verification result matches with List of Project Documents, Party B shall bear all responsibilities for breach of contract and shall be liable for compensation. - 1 - 3. Transfer rights and interests held by Party A in the cooperation project. Both parties shall enter into a written supplemental agreement to determine the specific date for transferring the rights and interests held by Party A in the cooperation project and to determine the ownership of such assets, rights and interests before and after the transfer date. Party A shall hand over to Party B all legal documents, financial documents and related materials related to Heze Project. The general rule is that all these documents and materials shall be in their original forms. If original documents or materials are not available, then their photocopies shall be provided affixed with Party A’s seal. Party B shall have the right to determine whether it will continue to employ related staff of the
